United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2990
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Stanley M. Mattix,                     *
                                       * TO BE PUBLISHED
            Defendant - Appellant.     *
                                  ___________

                             Submitted: April 12, 2005
                                Filed: April 20, 2005
                                 ___________

Before MURPHY, BRIGHT, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Stanley M. Mattix was indicted for being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1), and making false statements to acquire a firearm,
in violation of 18 U.S.C. §922(a)(6). He absconded from pretrial supervision but was
arrested outside the jurisdiction on an unrelated state charge. He then pled guilty to
both counts of the indictment.
      At sentencing the district court1 treated the guidelines as advisory. The court
calculated Mattix’s base offense level for each offense to be 14 and added a two level
enhancement for obstruction of justice under U.S.S.G. § 3C1.1, resulting in a total
offense level of 16. Mattix had a criminal history category of IV, and the advisory
sentencing range for each offense was 33 to 41 months. The court decided to impose
concurrent sentences of 38 months. Mattix appeals.

       Mattix argues that his Sixth Amendment rights were violated because a jury
should have decided beyond a reasonable doubt whether he obstructed justice, citing
Blakely v. Washington, 124 S. Ct. 2531 (2004). In a motion for supplemental
briefing, he argues that he should be resentenced under a truly advisory system with
the guidance provided by United States v. Booker, 125 S. Ct. 738 (2005), and that
information about his prior convictions should have been submitted to a jury under
a reasonable doubt standard, citing Shepard v. United States, 125 S. Ct. 1254 (2005).

       There was no error in this case because the district court recognized that the
guidelines were advisory and considered the facts and circumstances of the case as
Booker, 125 S. Ct. at 756, commands. Courts have long considered prior criminal
history as a sentencing factor for the court rather than a fact issue for the jury,
Almendarez-Torres v. United States, 523 U.S. 224, 243-44 (1998), and that principle
has been reaffirmed most recently in Booker, 125 S. Ct. at 756; see also Blakely, 124
S. Ct. at 2536; Apprendi, 530 U.S. at 490, and it was not changed in Shepard.

       After reviewing the record, we conclude that the sentence imposed was not
unreasonable. See Booker, 125 S. Ct. at 765. Accordingly, we affirm the judgment
of the district court.
                       ______________________________


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-